Citation Nr: 0918886	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-39 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to non-service-connected death pension benefits, 
as a helpless child.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The appellant is the surviving child of a veteran who had 
active service, including from August 1943 until December 
1945, and died in March 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDING OF FACT

Evidence of record does not indicate that the appellant, the 
Veteran's adult daughter, is an unmarried child under the age 
of 18, that she became permanently incapable of self-support 
before the age of 18, or that she is between the ages of 18 
and 23 and pursuing a course of instruction at an approved 
educational institution.


CONCLUSION OF LAW

The criteria for basic eligibility for entitlement to non-
service-connected disability pension benefits, as a helpless 
child, have not been met.  38 U.S.C.A. §§ 1521, 1542 (West 
2002); 38 C.F.R. §§ 3.3, 3.57, 3.356 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2007.  Although the 
letter was sent subsequent to the initial adjudication of the 
claim, the subsequent readjudication of the claim, including 
by a December 2007 Statement of the Case cured any timing 
error.  The letter informed her of what evidence was required 
to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.

The letter informed her that her claim for compensation as a 
helpless child must be supported by medical evidence 
indicating that she was severely disabled/helpless before her 
18th birthday.   She was also informed that VA would obtain 
pertinent federal records, but that it was her responsibility 
to support her claim with appropriate evidence, though VA 
would help her obtain records from any non-federal sources.
 
With respect to the Dingess requirements, in September 2007, 
the RO provided the appellant of what type of information and 
evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  Any timing error was cured by the 
readjudication of the claim by a December 2007 Statement of 
the Case.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the appellant prior to the transfer and 
certification of her case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained identified records and the appellant has 
submitted documents.  Although Social Security Administration 
(SSA) medical records were not obtained, SSA reported, in an 
October 2007 fax, that it was unable to locate her medical 
records.  There is also no duty on the part of VA to provide 
a medical examination for the appellant's claim, because as 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit competent 
medical evidence indicating that she was severely disabled or 
helpless prior to her 18th birthday.  The appellant has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  Here, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent medical evidence 
to suggest that she was severely disabled or helpless prior 
to her 18th birthday.  Indeed, the Board notes that obtaining 
a VA examination is unnecessary as there is otherwise 
sufficient medical evidence of record to make a decision.  
38 U.S.C.A. § 5103A(d). 

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The appellant essentially contends that she is the helpless 
child of a wartime veteran, and that she should be awarded 
death pension on that basis.

Death pension is a benefit payable to a veteran's surviving 
spouse or child because of a veteran's non-service-connected 
death. Basic entitlement exists if (i) the Veteran served for 
ninety days or more during a period of war; or (ii) was, at 
the time of death, receiving or entitled to receive 
compensation or retirement pay for a service-connected 
disability; and (iii) the surviving spouse or child meets the 
net worth requirements of 38 C.F.R. § 3.274 and has an annual 
income not in excess of the maximum annual pension rate 
specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. 
§ 3.3(b)(4).  

VA shall pay death pension benefits to each child (1) who is 
the child of a deceased veteran of a period of war who meets 
certain service requirements, or who at the time of death was 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability, and (2) who is not in 
the custody of a surviving spouse. See 38 U.S.C.A. § 1542.

Entitlement to VA death benefits as a "child" of a veteran 
requires the appellant to be an eligible child of a veteran.  
The term "child" means an unmarried person who is a 
legitimate child who is under the age of 18 years; or who, 
before reaching the age of 18 years, became permanently 
incapable of self-support; or who, after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  38 
U.S.C. § 101(4); 38 C.F.R. § 3.57(a)(1). 

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years. 
The focus of analysis is on the individual's condition at the 
time of her 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993). 

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through her own efforts by reason of physical or mental 
defects. The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case. 
Rating criteria applicable to disabled veterans are not 
considered controlling. Principal factors for consideration 
are: 1) that a claimant is earning her own support is prima 
facie evidence that she is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by her own efforts is provided with sufficient 
income for her reasonable support; 2) a child shown by proper 
evidence to have been permanently incapable of self-support 
prior to the date of attaining the age of 18 years, may be so 
held at a later date even though there may have been a short 
intervening period or periods when her condition was such 
that she was employed, provided the cause of incapacity is 
the same as that upon which the original determination was 
made and there were no intervening diseases or injuries that 
could be considered major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established; 3) employment of a child prior 
or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises doubt as to whether 
they would render the average person incapable of self- 
support, factors other than employment are for consideration.  
In such cases it should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  Lack 
of employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was 
due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends; 
and 4) the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b).

The appellant appears to be currently disabled, as indicated 
in her May 2007 letter from the Social Security 
Administration (SSA) indicating that she had been awarded 
Supplemental Security Income (SSI) as a disabled person.  
However, the record does not indicate that she was 
permanently incapable of self-support by reason of mental or 
physical defect when she attained age of 18 years old, in 
August of 1983. 

In support of her claim, the appellant reported, in a 
September 2004 statement, that she was born physically and 
mentally ill.  She also submitted some copies of school 
records.  Her Senior High Cumulative record indicates that 
her grades varied from Failures to Excellent, with the 
majority of her grades indicating average and low average but 
passing grades.

The appellant also reported receiving treatment from the 
Mississippi Region One Mental Health Center.  A December 1985 
medical record indicated that a provisional diagnosis of mild 
mental retardation was made regarding the appellant.  A June 
10, 1986 intake report noted that the appellant was mildly 
mentally retarded and received SSI.  The appellant reported 
taking care of her daughter and being able to perform 
household chores.  The appellant finished the 11th grade, and 
then joined Job Services.  While in Job Services, she 
completed her 12th grade education.  She was with Job 
Services for 1 or 2 years, but was sent home due to a knee 
injury.  She had never worked.  

A June 1986 Mississippi Region One Mental Health Center 
medical record by R.T., R.N., reported that the appellant had 
pins in her right knee due to an accident occurring 3 to 4 
years ago, while the appellant was in Job Corps for a year 
and half, studying welding.  The appellant reported that she 
only left Job Corps because of her knee injury.  R.T. found 
that the appellant could take part in a Work Activity 
Program.  However, J.B.S., Jr., the director of the Work 
Activity Center, noted, in a June 1986 record, that the 
appellant was admitted to the a two-week trial period with 
the program, but that for actual admission into the program 
he would need to perform a psychological evaluation.  A 
February 1987 medical record closed the appellant's case with 
Mississippi Region One Mental Health Center, as the 
appellant's mother indicated that the appellant had moved 
away from the area.

Several earning statements were submitted by the appellant, 
which included records from 1996 to 1998.  The earning 
statements generally indicate that the appellant held 
multiple jobs during that time period.  

The record indicates that prior to reaching the age of 18; 
the appellant was attending high school, finished the 11th 
grade, and then joined Job Services.  While in Job Services, 
she completed her 12th grade education and underwent over a 
year of training to become a welder, which she only gave up 
due to a knee injury.  Although a December 1985 medical 
record, made when the appellant was already 20 years old, 
provided a provisional diagnosis of mild mental retardation, 
the record indicates that the appellant was not permanently 
incapable of self-support at the age of 18.  She was mentally 
competent enough to complete her secondary education and to 
train for future employment, as a welder, within the time 
frame surrounding her turning 18.  Furthermore, when she was 
20, R.T., R.N., recommended that the appellant could take 
part in a Work Activity Program and the appellant was 
subsequently admitted to such a program on a trial basis.  
The appellant, however, chose not to take part in the 
employment program offered to her.  

The lack of employment records does indicate that the 
appellant has not worked steadily for years following her 
18th birthday.  However, under 38 C.F.R. § 3.356(b)(3), lack 
of employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was 
due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends.  
The appellant has neither reported nor provided evidence 
supporting a finding that her lack of work was only due to a 
mental or physical defect that was present at the time she 
turned 18.  Rather, the record indicates that she was 
provided an opportunity to work, on a trial basis, with the 
Work Activity Program, but did not follow through on this 
opportunity.

The September 2007 statement from the appellant's friend, 
C.B., indicated that the appellant had been born physically 
and mentally ill and that she received treatment; however, 
such a statement does not speak to whether the appellant was 
rendered incapable of working due to any such defect.  C.B.'s 
and the appellant's statements also do not address how or why 
such defects would have rendered the appellant incapable of 
employment.  In contrast, Job Services and Mississippi Region 
One Mental Health Center both found the appellant capable of 
being trained for employment, during the time period 
surrounding her 18th birthday.   

Although the appellant apparently has received SSI since 
December 1985, after her December 1985 Mississippi Region One 
Mental Health Center evaluation, as indicated by her June 
1986 Intake Interview with C.G., the appellant was already 20 
years old at that time and the findings did not provide an 
opinion as to the appellant's functionality prior to that 
time.  Additionally, the earnings statements provided by the 
appellant indicate that she was subsequently able to maintain 
employment, at least for a few years.  Employment which was 
only casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability, 
should not be considered as rebutting permanent incapability 
of self-support otherwise established, as indicated under 
38 C.F.R. § 3.356(b)(2).  However, the reports of employment, 
in conjunction with the record of education and training 
following surrounding her 18th birthday and the implicit 
findings of employability and ability to be trained made by 
employment professionals with Job Services and Mississippi 
Region One Mental Health Center, support finding that the 
appellant was not permanently incapable of self-support by 
reason of a mental or physical defect when the appellant 
reached 18 years of age.    

In addition, to the extent that the appellant seeks to rely 
on her own assertion that she was permanently incapable of 
self-support prior to the age of 18, such an unsupported 
assertion is insufficient to demonstrate a finding of 
incapacity of self support.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).  The appellant does not have the 
requisite special medical knowledge necessary for such 
opinion evidence.  In fact, the appellant contradicted 
herself in this assertion.  She reported, as indicated in her 
December 2006 SSA letter, that she had only been disabled 
since October 1, 1985, at which time she was already 20 years 
old.  

The record thus does not support the appellant's contention 
that she was permanently incapable of self support due to 
physical or mental impairment or defect before age 18 and her 
claim must be denied.


ORDER

Entitlement to non-service-connected death pension benefits, 
as a helpless child, is denied. 


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


